DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/20 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20 of U.S. Patent No. 9,814,066, claims 1-14 of U.S. Patent No. 9,357,564, claims 1-14 of U.S. Patent No. 10, 182, 454, claims 1-10 and 13-16. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

As to claim 1. A method for transmitting from user equipment (UE) to base stations (nodeB) in a cellular network, comprising: establishing a fixed set of preamble parameter configurations for use across a complete range of cell sizes within the cellular network; receiving at a UE located in a cell a configuration number transmitted from a nodeB serving the cell, the configuration number indicative of a size of the cell; selecting a preamble parameter configuration specified by the received configuration number from the fixed set of preamble parameter configurations; and transmitting a preamble from the UE to the nodeB using the preamble parameter configuration indicated by the configuration number. (Patent ‘066, Claim 1) (Patent ‘564, Claim 1) (Patent ‘454, Claim 1) (Patent ‘127, Claim 1)



As to claim 3. The method of Claim 2, wherein the fixed set of preamble parameter configurations comprises no more than sixteen preamble parameter configurations and wherein the configuration number is received using no more than four signaling bits. (Patent ‘066, Claim 3) (Patent ‘564, Claim 3) (Patent ‘454, Claim 3) (Patent ‘127, Claim 3)

As to claim 4. The method of Claim 2, wherein transmitting a preamble comprises: determining the number of root sequences and the number of cyclic shifts of the selected preamble parameter configuration; mapping a predetermined number of preamble signatures to subsequent cyclic shifts of a given root sequence according to the number of cyclic shifts until the given root sequence is full, for all of the number of root sequences until a last root sequence; adjusting the number of cyclic shifts mapped onto the last root sequence such that the predetermined number of preamble signatures are mapped; and selecting one of the mapped preamble signatures for use in transmitting the preamble. (Patent ‘066, Claim 4) (Patent ‘564, Claim 4) (Patent ‘454, Claim 4) (Patent ‘127, Claim 4)

As to claim 5. The method of Claim 4, wherein the predetermined number of preamble signatures is sixty-four. (Patent ‘066, Claim 5) (Patent ‘564, Claim 5) (Patent ‘454, Claim 5) (Patent ‘127, Claim 5)

As to claim 6. The method of Claim 1, wherein the fixed set of preamble parameter configurations sample the continuous cell size range covered by the network in a non-linear way, such that a finer 

As to claim 7. A user equipment (UE) for use in a cellular network, comprising: means for storing a fixed set of preamble parameter configurations for use across a complete range of cell sizes within the cellular network; means for receiving information by the UE within a given cell that designates a particular preamble parameter configuration from the fixed set of preamble parameter configurations; means for selecting a preamble parameter configuration specified by the received configuration number from the fixed set of preamble parameter configurations; and means for transmitting a preamble from the UE to the nodeB using the preamble parameter configuration indicated by the configuration number. (Patent ‘066, Claim 7) (Patent ‘564, Claim 7) (Patent ‘454, Claim 7) (Patent ‘127, Claim 7)

As to claim 8. The UE of Claim 7, wherein each preamble parameter configuration of the set of preamble parameter configurations implicitly defines a number of root sequences and a number of cyclic shifts per root sequence. (Patent ‘066, Claim 8) (Patent ‘564, Claim 8) (Patent ‘454, Claim 8) (Patent ‘127, Claim 8)

As to claim 9. The UE of Claim 8, wherein the fixed set of preamble parameter configurations comprises no more than sixteen preamble parameter configurations and wherein the configuration number is received using no more than four signaling bits. (Patent ‘066, Claim 9) (Patent ‘564, Claim 9) (Patent ‘454, Claim 9) (Patent ‘127, Claim 9)

As to claim 10. The UE of Claim 8, wherein the means for transmitting a preamble comprises: means for determining the number of root sequences and the number of cyclic shifts of the selected preamble 

As to claim 11. A cellular telephone for use in a cellular network, comprising: a receiver connected to an antenna operable to receive information within a given cell that designates a particular configuration number of a fixed set of preamble parameter configurations for use across a complete range of cell sizes within the cellular network; a processor connected to a storage memory holding instructions for execution by the processor and for holding the fixed set of preamble parameter configurations and connected to obtain signals from the receiver, wherein the processor is operable to select a preamble parameter configuration specified by the received configuration number from the fixed set of preamble parameter configurations; and a transmitter connected to the processor operable to transmit a signal from the cellular telephone to the NodeB using the selected preamble parameter configuration. (Patent ‘066, Claim 11) (Patent ‘564, Claim 11) (Patent ‘454, Claim 11) (Patent ‘127, Claim 13)

As to claim 12. The cellular telephone of Claim 11, wherein each preamble parameter configuration of the set of preamble parameter configurations implicitly defines a number of root sequences and a number of cyclic shifts per root sequence. (Patent ‘066, Claim 12) (Patent ‘564, Claim 12) (Patent ‘454, Claim 12) (Patent ‘127, Claim 14)



As to claim 14. The cellular telephone of Claim 12, wherein the transmitter comprises: circuitry for determining the number of root sequences and the number of cyclic shifts of the selected preamble parameter configuration; circuitry for mapping a predetermined number of preamble signatures to subsequent cyclic shifts of a given root sequence according to the number of cyclic shifts until the given root sequence is full, for all of the number of root sequences until a last root sequence; circuitry for adjusting the number of cyclic shifts mapped onto the last root sequence such that the predetermined number of preamble signatures are mapped; and circuitry for selecting one of the mapped preamble signatures for use in transmitting the preamble. (Patent ‘066, Claim 14) (Patent ‘564, Claim 14) (Patent ‘454, Claim 14) (Patent ‘127, Claim 16)

As to claim 15. A method for transmitting from user equipment (UE) to base stations (nodeB) in a cellular network, comprising: establishing a fixed set of preamble parameter configurations for use across a complete range of cell sizes within the cellular network; determining a size of a cell being served by a nodeB; transmitting to all UE located in the cell a configuration number from the nodeB serving the cell, the configuration number indicative of the size of the cell; and receiving a preamble transmitted from a UE located with the cell using a preamble parameter configuration selected from the fixed set of preamble parameter configurations specified by the configuration number. (Patent ‘066, Claim 15) 



As to claim 17. The method of Claim 16, wherein the fixed set of preamble parameter configurations comprises no more than sixteen preamble parameter configurations and wherein the configuration number is transmitted using no more than four signaling bits. (Patent ‘066, Claim 17)

As to claim 18. The method of Claim 15, wherein the fixed set of preamble parameter configurations sample the continuous cell size range covered by the network in a non-linear way, such that a finer configuration granularity is provided for smaller cells, whereby a broader deployment of smaller cells compared to larger cells is better supported. (Patent ‘066, Claim 18)


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1-18 contain allowable subject matter over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … establishing a fixed set of preamble parameter configurations for use across a complete range of cell sizes within the cellular network; receiving at a UE located in a cell a configuration number transmitted from a nodeB serving the cell, the configuration number indicative of a size of the cell; selecting a preamble parameter configuration specified by the received configuration number from the fixed set of preamble parameter configurations; and transmitting a preamble from the UE to the nodeB using the preamble parameter configuration indicated by the configuration number. …in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Fischer et al (Pub No: 2008/0096563), herein Fischer. Fischer teaches a method for having groupings of signatures that identify a transport format (including a preamble) for modulation and coding scheme, number of resource blocks. These are identified by the base station and used by the base station.  Fischer et al does not teach establishing a fixed set of preamble parameter configurations for use across a complete range of cell sizes within the cellular network; receiving at a UE located in a cell a configuration number transmitted from a nodeB serving the cell, the configuration number indicative of a size of the cell; selecting a preamble parameter configuration specified by the received configuration number from the fixed set of preamble parameter configurations; and transmitting a preamble from the UE to the nodeB using the preamble parameter configuration indicated by the configuration number.

The second closest prior art of record is Texas instruments Inc., "Non Synchronized Random Access Procedure in E-UTRA", 3GPP TSG RAN WG1 #47, R1-083212, Agersds Stem: 6.3.1,, Riga, Latvia, November 6-10, 2008, pages 1-5 (As disclosed in the IDS), herein 3GPP.  3GPP discloses a system for a UE given a time slot format, ZC sequence index list, etc in a NSRA response and adjusting the preamble transmission power. 3GPP fails to disclose establishing a fixed set of preamble parameter configurations for use across a complete range of cell sizes within the cellular network; receiving at a UE located in a cell a configuration number transmitted from a nodeB serving the cell, the configuration number indicative of a size of the cell; selecting a preamble parameter configuration specified by the received configuration number from the fixed set of preamble parameter configurations; and transmitting a preamble from the UE to the nodeB using the preamble parameter configuration indicated by the configuration number.
For these reasons, in conjunction with the other limitations of the independent claims, the examiner indicates allowable subject matter

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fischer et al (US 20080096563 A1)
Jiang et al (US 20090073944 A1)
Tarokh et al (US 20090086832 A1)
Zhuang et al (US 7599327 B2).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469